t c memo united_states tax_court james e brown petitioner v commissioner of internal revenue respondent docket no filed date james e brown pro_se rebecca dance harris for respondent memorandum opinion parr judge this matter is before the court on petitioner's motion for summary_judgment filed date pursuant to rule on date respondent all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable years in issue unless otherwise indicated filed a notice of objection to petitioner's motion for summary_judgment on date petitioner filed a reply to respondent's objection to petitioner's motion for summary_judgment respondent determined deficiencies in petitioner's federal_income_tax for years and in the respective amounts of dollar_figure and dollar_figure respondent also determined an addition_to_tax and an accuracy-related_penalty for tax_year in the amounts of dollar_figure and dollar_figure pursuant to sec_6651 and sec_6662 respectively background the deficiencies at issue are attributable to respondent's determination that petitioner failed to report income for tax years and petitioner failed to substantiate deductions for unreimbursed employee_expenses for tax years and and petitioner's deduction for exemptions should have been reduced because his adjusted_gross_income was in excess of dollar_figure for tax_year the additions to tax at issue are attributable to petitioner's late filing of his federal_income_tax return and an accuracy-related_penalty for negligence for tax_year this adjustment results in a further adjustment because petitioner's itemized_deductions are less than the standard_deduction allowable accordingly respondent disallowed the remaining itemized_deductions and allowed petitioner the standard_deduction in his motion for summary_judgment petitioner argues inter alia that the amounts received from his civil rights lawsuit hereafter civil_action are excludable from income he did not receive any income in tax_year the tax_court is without jurisdiction because of respondent's failure to comply with sec_7422 respondent's determination is barred by the 2-year statute_of_limitations provided in sec_6532 and respondent is estopped from determining the instant deficiencies the facts material to the disposition of the motion for summary_judgment are the undisputed facts set out in the pleadings the motion for summary_judgment the objection to the motion and the reply to the objection on his federal_income_tax return petitioner reported income of dollar_figure arising from his civil_action however believing such amount to be excludable from gross_income petitioner did not include the amount as taxable_income on his return he did report dollar_figure as federal income taxes withheld relating to such income and therefore his return indicated an overpayment to be refunded in the amount of we have considered all other arguments made by petitioner in his motion for summary_judgment and have determined such arguments to be without merit petitioner disclosed the amount of the payment on his tax_return by attaching form_4852 to his return the form lists a total_payment of dollar_figure and designates dollar_figure as federal_income_tax withheld dollar_figure on date respondent refunded to petitioner the requested amount plus dollar_figure in interest petitioner claims that he filed his tax_return on date however respondent's records indicated that the return was received by her on date on date respondent informed petitioner that she was examining his and federal_income_tax returns on or about date petitioner had filed a complaint in the u s court of federal claims concerning his tax_liabilities for the tax years and the united_states filed a motion to dismiss petitioner's case in the court of federal claims and as of date there had been no hearing in the case on date respondent issued a notice_of_deficiency to petitioner asserting inter alia that the payments petitioner received from his civil_action were to be treated as backpay and should have been included in income for tax years and on date petitioner filed a petition with this court contesting the determinations made by respondent in her notice_of_deficiency discussion summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 90_tc_753 85_tc_527 rule d states when a motion for summary_judgment is made and supported as provided in this rule an adverse_party may not rest upon the mere allegations or denials of such party's pleading but such party's response by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a genuine issue for trial if the adverse_party does not so respond then a decision if appropriate may be entered against such party see 87_tc_1213 the moving party however bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the facts set forth herein are taken from respondent's pleadings and the attorney's affidavit in opposition to petitioner's motion the facts are viewed in the terms most favorable to respondent 82_tc_989 as a threshold matter we find that genuine issues of material fact exist with respect to a number of petitioner's arguments namely whether or not petitioner received income during tax_year whether the award from the civil_action represents taxable or excludable income whether petitioner has substantiated unreimbursed expenses and whether petitioner filed his return in date or date all of these issues must be resolved with the introduction of written evidence and or testimony and therefore they are not ripe for summary adjudication tax_court jurisdiction it is well settled that the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress sec_7442 320_us_418 83_tc_309 in general tax_court jurisdiction exists only if a valid statutory_notice_of_deficiency has been issued by the commissioner and a timely petition has been filed sec_6212 and sec_6213 rules 73_tc_902 taxpayers who pay the determined deficiency may seek an administrative refund and if their claim is rejected pursue a refund action in district_court or the u s court of federal claims sec_7422 104_tc_221 to avoid concurrent jurisdiction over cases involving the same taxable_year congress enacted sec_7422 hemmings v commissioner supra sec_7422 provides in pertinent part if the secretary prior to the hearing of a suit brought by a taxpayer in a district_court or the united_states claims_court for the recovery_of any income_tax mails to the taxpayer a notice that a deficiency has been determined in respect of the tax which is the subject matter of taxpayer's suit the proceedings in taxpayer's suit shall be stayed during the period of time in which the taxpayer may file a petition with the tax_court for a redetermination of the asserted deficiency and for days thereafter if the taxpayer files a petition with the tax_court the district_court or the united_states claims_court as the case may be shall lose jurisdiction of taxpayer's suit to whatever extent jurisdiction is acquired by the tax_court of the subject matter of taxpayer's suit_for_refund emphasis added subsection e does not apply if the case in the court of federal claims or the district_court as the case may be has already proceeded to a hearing that is to actual trial s rept 83d cong 2d sess see hemmings v commissioner supra pincite the main thrust of sec_7422 is to prevent two courts from having jurisdiction of the same taxable_year at the same time 362_us_145 the filing of a refund action in the court of federal claims does not statutorily bar the commissioner from issuing a notice_of_deficiency for the same taxable_year pursuant to sec_6212 hemmings v commissioner supra pincite moreover if the taxpayer files a petition with the tax_court before a hearing takes place in the refund_suit then the refund_suit is stayed id since respondent filed a notice_of_deficiency prior to the actual trial in the case before the court of federal claims and since petitioner filed a petition pursuant to sec_6212 and sec_6213 this court does have jurisdiction over petitioner's and taxes as determined in the notice_of_deficiency statute_of_limitations petitioner argues that respondent is precluded from recovering tax on the amount refunded because respondent's sole remedy to recover the refund of withheld income_tax made to petitioner is by the institution of suit against him under the provisions of sec_7405 to this end petitioner contends that the period of limitations on a suit for an erroneous refund has expired sec_6532 respondent argues that she is not limited to a suit under sec_7405 that the deficiency procedures are applicable and that respondent's statutory notice was timely issued sec_6532 provides as follows sec_6532 suits by united_states for recovery_of erroneous refunds --recovery of an erroneous refund by suit under sec_7405 shall be allowed only if such suit is begun within years after the making of such refund except that such suit may be brought at any time within years from the making of the refund if it appears that any part of the refund was induced by fraud or misrepresentation of a material fact sec_7405 provides as follows sec_7405 refunds otherwise erroneous --any portion of a tax imposed by this title which has been erroneously refunded if such refund would not be considered as erroneous under sec_6514 may be recovered by civil_action brought in the name of the united_states a suit for the recovery_of an erroneous refund under sec_7405 is merely one of several remedies open to the government in such a situation 64_tc_214 it is a civil_action brought in the name of the united_states and does not preclude a wholly different alternative remedy namely the determination_of_a_deficiency by the commissioner id it has been firmly established in our tax law that the commissioner may proceed through the deficiency route where there has been an erroneous refund 78_tc_100 krieger v commissioner supra beer v commissioner tcmemo_1982_735 affd 733_f2d_435 6th cir see also 283_us_230 23_tc_565 affd 231_f2d_8 5th cir h rept 79th cong 1st sess c b when the commissioner resorts to the deficiency procedure it is clear that the period of limitations applicable to such course of action ie sec_6501 is controlling rather than the 2-year period applicable to suits for the recovery_of erroneous refunds pesch v commissioner supra krieger v commissioner supra under the general_rule of sec_6501 a deficiency must be assessed within years from the date on which the return is filed since we view facts in the manner most favorable to the party opposing summary_judgment see 82_tc_989 we assume petitioner filed his federal_income_tax return on date the statutory_notice_of_deficiency was issued on date therefore the 3-year statute_of_limitations was met estoppel the final argument we must consider in petitioner's motion for summary_judgment appears to be an estoppel argument petitioner contends that because respondent accepted his return for and issued him a refund respondent should now be barred from assessing a deficiency in petitioner's tax petitioner's argument seems to be that his position as to the amount received from the civil_action was fully disclosed on his return and respondent refunded the income taxes withheld on the basis of the return however petitioner's argument is without merit respondent is not estopped from determining a deficiency merely because she had previously accepted petitioner's return and issued a refund 757_f2d_1157 11th cir 526_f2d_1 9th cir affg tcmemo_1974_243 baasch v commissioner tcmemo_1991_134 affd without published opinion 962_f2d_4 2d cir furthermore we note that refunds of alleged excess withholdings without prior audit are a matter of grace to the taxpayer made in consequence of an amount due as shown on his return and are subject_to final audit and adjustment and hence are not final determinations so as to preclude subsequent adjustment 158_f2d_851 6th cir affg a memorandum opinion of this court dated date 50_tc_577 in sum petitioner's motion for summary_judgment will be denied as to all issues to reflect the foregoing an appropriate order will be issued
